                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §       CASE NUMBER 6:18-CR-50-JRG-KNM
                                              §
TERRANCE MICHAEL CULLINS                      §
(3)


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant’s plea of guilty to Count 1 of the

Information, charging a violation of 21 U.S.C. ' 846—Conspiracy to Distribute and Possess with

Intent to Distribute at Least 50 Grams or More of a Mixture or Substance Containing

Methamphetamine. Having conducted a proceeding in the form and manner prescribed by FED.

R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant’s guilty plea.
    .
The parties waived their right to file objections to the Findings of Fact and Recommendation. The

Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on December 17, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

defendant GUILTY of Count 1 of the Information in the above-numbered cause.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 19th day of December, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
